Citation Nr: 1525431	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  12-20 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disability, to include asthma.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to March 1990, from January 1993 to February 1993, and from October 1993 to April 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2015.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she began experiencing a respiratory disorder manifested by difficulty breathing during service, and that she has continued to experience those symptoms, on and off, since service discharge.  She testified that her symptoms began following a hospital stay in service for pneumonia.  She reported that she was prescribed Albuterol, a bronchodilator, during service.  She explained that her symptoms were controlled during service with the use of the inhaler, and that she did not experience any further exacerbations of her symptoms.  She noted that she continued treatment for her symptoms with VA after service discharge, and that her medical records document prescriptions for Albuterol shortly after service discharge.  

The Veteran's service treatment records reflect a diagnosis of mild asthma and various other respiratory disorders, including upper respiratory disorders and bronchitis.  They also show that the Veteran was prescribed an Albuterol inhaler for her breathing symptoms.  Additionally, she has submitted VA treatment records showing prescriptions for mometasone furonate, Albuterol, montelukast, and triamcinolone since the late 1990's.

The Veteran was provided with a VA examination in May 2011.  The VA examiner diagnosed asthma and opined that the Veteran's asthma was not related to service.  The rationale provided by the examiner is centered upon a finding that the service treatment records do not document chronic asthma symptoms during the Veteran's active duty service, and that she denied asthma in reports of medical history during examinations.  Additionally, the examiner noted that a February 1996 treatment record stated that the Veteran's inhaler was used for bronchitis.  The Board does not find the opinion provided by the May 2011 VA examiner to be adequate in this case.  Although the examiner reviewed the claims file, the examiner did not address any of the Veteran's reported symptoms or treatment.  As the Veteran has reported that she did not seek medical treatment for exacerbations of asthma during service because her symptoms were controlled by the use of an inhaler, and because the service treatment records show that she was prescribed an inhaler during service, these lay statements are pertinent evidence in determining whether her current symptoms are related to service.  Lay evidence concerning the onset of symptoms, if credible, is competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Moreover, the examiner noted that there was no chronic asthma during service, and specifically pointed to a finding of bronchitis, but did not provide any opinion as to whether the Veteran's current asthma may be related to any other in-service respiratory symptoms, such as bronchitis.  As the May 2011 VA examination fails to consider all of the pertinent evidence in the claims file, the Board does not find the opinion stated to be adequate; accordingly, a new VA examination should be provided to the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a new VA respiratory examination to determine the existence and etiology of any respiratory disorder, to include asthma, found.  The Veteran's claims file must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.

After review of the service and post service medical evidence of record, and the lay statements and testimony of record, the examiner must provide an opinion as to whether any diagnosed respiratory disorder, to include asthma, is at least as likely as not (i.e. 50 percent probability or more) etiologically related to the Veteran's period of active military service, to include her in-service respiratory symptoms, however diagnosed, to include bronchitis.  Attention is specifically drawn to the evidence documenting the Veteran's prescription for an Albuterol inhaler during service and since service discharge.  For the purposes of this examination only, the VA examiner should consider the Veteran's lay statements to be credible evidence of in-service and post-service symptoms.

In rendering the requested opinion and rationale, the examiner must note that the fact that the service treatment records do not document a chronic disability is not fatal to the Veteran's claim and cannot be the only basis by which to reject a possible nexus to service.  All opinions must be supported by complete rationale.

2.  Notify the Veteran that it is her responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655(a) (2014).

3.  After completing the above and conducting any other development that may be indicated, the RO must readjudicate the Veteran's claim.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




